EXHIBIT 10.2

Execution Version

CQP GP CONSENT AND AGREEMENT

[Operation and Maintenance Agreement]

THIS CONSENT AND AGREEMENT (this “Consent and Agreement”), dated as of
August 15, 2008, is made by and among CHENIERE LNG O&M SERVICES, LLC, a Delaware
limited liability company (“O&M”), CHENIERE ENERGY PARTNERS GP, LLC, a Delaware
limited liability company (“CQP GP”), and The BANK OF NEW YORK MELLON, in its
capacity as Collateral Agent (in such capacity, together with its successors in
such capacity, the “Collateral Agent”).

W I T N E S S E T H

WHEREAS, Sabine Pass LNG, L.P., a Delaware limited partnership (“Sabine”), owns
and is constructing a LNG receiving terminal in Cameron Parish, Louisiana,
featuring a regasification design capacity of approximately 4.0 billion cubic
feet per day, two docks and five storage tanks (the “Project”);

WHEREAS, on or about the date hereof, Cheniere Common Units Holding, LLC
(“Borrower”), an affiliate of O&M, will enter into a $250,000,000 secured Credit
Agreement, dated on or about the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), between
Borrower, the loan parties signatory thereto and The Bank of New York Mellon, in
its capacity as Administrative Agent and Collateral Agent;

WHEREAS, CQP GP (as assignee of O&M) and Sabine have entered into that certain
Operation and Maintenance Agreement dated as of February 25, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, the “O&M
Agreement”) pursuant to which CQP GP agrees to provide certain services in
connection with the operation and maintenance of the Project;

WHEREAS, O&M and CQP GP have entered into that certain Services and Secondment
Agreement dated as of March 26, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Assigned Agreement”) pursuant to
which the O&M agrees to provide the operational and maintenance resources and
services necessary for CQP GP to meet its obligations under the O&M Agreement;
and

WHEREAS, as security for the obligations under the Credit Agreement, O&M has
assigned, pursuant to the security documents entered into among O&M, certain
affiliates of O&M and the Collateral Agent (as amended, restated, supplemented
or otherwise modified from time to time, the “Security Documents”), all of its
right, title and interest in, to and under, and granted a security interest in,
the Assigned Agreement to the Collateral Agent on behalf of the secured parties
identified therein (the “Secured Parties”).

NOW THEREFORE, as an inducement to the lenders to make the loans under the
Credit Agreement, and in consideration of other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

1. Consent and Agreement.

(a) CQP GP hereby acknowledges and irrevocably consents in all respects to the
assignment by O&M of all its right, title and interest in the Assigned Agreement
to the Collateral Agent as collateral security for the payment and performance
by the Borrower of the Borrower’s obligations under the Credit Agreement and the
performance of O&M’s obligations under the Security Documents.

(b) CQP GP hereby acknowledges and irrevocably consents in all respects to the
right of the Collateral Agent, upon the occurrence and during the continuance of
an Event of Default under the Credit Agreement, to exercise and enforce all
rights of O&M under the Assigned Agreement in accordance with the terms of the
Assigned Agreement.

(c) Upon the exercise by the Collateral Agent of any of the remedies set forth
in and in accordance with the terms of the Credit Agreement and the Security
Documents, the Collateral Agent may assign its rights and interests and the
rights and interests of O&M under the Assigned Agreement, subject to clause
(h) hereof. Upon such assignment, the Collateral Agent shall be released from
any further liability under the Assigned Agreement or such new agreement to the
extent of the interest assigned.

(d) CQP GP acknowledges and agrees that, notwithstanding anything to the
contrary contained in the Assigned Agreement, neither of the following events
shall constitute a default by O&M under the Assigned Agreement or require the
consent of CQP GP: (i) the provision of the Services (as defined in the Assigned
Agreement) by a suitable operator by or on behalf of the Collateral Agent
following the occurrence and continuance of an event of default under the Credit
Agreement; or (ii) foreclosure or any other enforcement of the rights of the
lenders under the Credit Agreement or the Security Documents by the Collateral
Agent; provided that the actions taken pursuant to clauses (i) or (ii) otherwise
comply with applicable law.

(e) Notwithstanding anything to the contrary in the Assigned Agreement, CQP GP
shall not, without the prior written consent of the Collateral Agent, cancel,
suspend performance under or terminate the Assigned Agreement unless CQP GP
shall have delivered to the Collateral Agent written notice stating that it is
entitled to do so under the Assigned Agreement and that it intends to exercise
such right on a date no fewer than 30 days after the date of such notice in the
case of a payment default or 60 days after the date of such notice in the case
of any other default; provided that (i) such cure period shall be extended to
such longer period as may be reasonably required to cure such default if the
Collateral Agent or its assignee or designee has commenced and is diligently
pursuing appropriate action to cure such default (provided, however, that in no
event shall such extended period exceed an additional 30 days in the case of a
payment default or 60 days in the case of any other default) and (ii) if the
Collateral Agent or its designee or assignee is prohibited from curing any such
default by any process, stay or injunction issued by any governmental authority
or pursuant to any bankruptcy or insolvency proceeding or other similar
proceeding involving O&M, then such cure period shall be extended for the period
of such prohibition. CQP GP’s notice shall specify the nature of the default
giving rise to its right to cancel, suspend performance under or

 

2



--------------------------------------------------------------------------------

terminate the Assigned Agreement and CQP GP shall permit O&M and/or the
Collateral Agent to cure such default. Nothing herein shall require the
Collateral Agent to cure any default of O&M under the Assigned Agreement or to
perform any act, duty or obligation of O&M under the Assigned Agreement, but
shall only give it the option to do so. It being understood that, in the event
the Collateral Agent cures any default of O&M under the Assigned Agreement, the
Collateral Agent shall have no further obligation to cure any subsequent default
or to perform any act, duty or obligation of O&M under the Assigned Agreement.

(f) Neither CQP GP nor O&M shall, without the prior written consent of the
Required Lenders (as defined in the Credit Agreement), (i) enter into any
novation, material amendment or other material modification of the Assigned
Agreement, (ii) sell, assign or otherwise transfer any of its rights under the
Assigned Agreement, (iii) terminate, cancel or suspend its performance under the
Assigned Agreement (unless the applicable parties have given the Collateral
Agent notice and an opportunity to cure in accordance with clause (e) hereof),
(iv) consent to any assignment or other transfer by any other party of its
respective rights under the Assigned Agreement, except in connection with a
refinancing of the Loans made pursuant to the Credit Agreement or, to the extent
such assignment or transfer does not adversely affect the Lenders under the
Credit Agreement, a refinancing of the indebtedness created under the Sabine
Indenture or the issuance of Additional Notes (as defined in the Sabine
Indenture), or (v) consent to any voluntary termination, cancellation or
suspension of performance by any party under the Assigned Agreement.

(g) CQP GP shall perform and comply with all material terms and provisions of
the Assigned Agreement to be performed or complied with by it for the benefit of
the Collateral Agent.

(h) CQP GP acknowledges and agrees that the Collateral Agent shall not have any
liability or obligation under the Assigned Agreement as a result of this Consent
and Agreement, the Security Documents or otherwise, nor shall the Collateral
Agent be obligated or required to (i) perform O&M’s obligations under the
Assigned Agreement, except during any period in which the Collateral Agent has
assumed O&M’s rights and obligations under the Assigned Agreement pursuant to
clause (b) above, or (ii) take any action to collect or enforce any claim for
payment assigned under the Security Documents. For the avoidance of doubt, O&M
and CQP GP agree that the payments to be made by CQP GP to O&M under the
Assigned Agreement, or as otherwise provided for in this Consent and Agreement,
are conditioned upon the performance of O&M’s obligations under the Assigned
Agreement. Except as set forth above, neither the Collateral Agent, its designee
or assignee nor any other party secured by the Security Documents shall be
liable for the performance or observance of any of the obligations or duties of
O&M under the Assigned Agreement, including the performance by the Collateral
Agent or its designee or assignee of any cure of default permitted pursuant to
paragraph (b) above, and, except as set forth above, the assignment of the
Assigned Agreement by O&M to the Collateral Agent or its designee or assignee
pursuant to the Credit Agreement or the Security Documents shall not give rise
to any duties or obligations owing to O&M on the part of any of the parties
secured by the Credit Agreement or the Security Documents.

 

3



--------------------------------------------------------------------------------

(i) If (i) the Assigned Agreement is rejected by a trustee or
debtor-in-possession in any bankruptcy or insolvency proceeding involving O&M or
(ii) the Assigned Agreement is terminated as a result of any bankruptcy or
insolvency proceeding involving O&M, and if within 90 days after such rejection
or termination, the Collateral Agent or its designee or assignee shall so
request and shall certify in writing to CQP GP that it intends to perform the
obligations of O&M as and to the extent required under the Assigned Agreement,
CQP GP shall execute and deliver to the Collateral Agent or such designee or
assignee a new agreement (“new Assigned Agreement”), (A) pursuant to which new
Assigned Agreement CQP GP shall agree to perform the obligations contemplated to
be performed by CQP GP under the original Assigned Agreement and the Collateral
Agent or such designee or assignee shall agree to perform the obligations
contemplated to be performed by O&M under the original Assigned Agreement,
(B) which shall be for the balance of the remaining term under the original
Assigned Agreement before giving effect to such rejection or termination and
(C) which shall contain the same conditions, agreements, terms, provisions and
limitations as the original Assigned Agreement (except for any requirements
which have been fulfilled by O&M prior to such rejection or termination).
References in this Consent and Agreement to an “Assigned Agreement” shall be
deemed also to refer to the new Assigned Agreement.

(j) CQP GP shall deliver to the Collateral Agent at the address set forth on the
signature pages hereof, or at such other address as the Collateral Agent may
designate in writing from time to time to CQP GP, concurrently with the delivery
thereof to O&M a copy of each material notice, request or demand (other than
such notices delivered in the ordinary course of business) given by CQP GP to
O&M pursuant to the Assigned Agreement.

(k) CQP GP hereby agrees that it shall not, nor shall it enter into any
agreement permitting CQP GP to, set off, counter-claim or otherwise withhold any
payment owing under the Assigned Agreement on account of any amounts owed to CQP
GP by any of O&M, the Collateral Agent or any of their respective subsidiaries,
affiliates, successors or permitted assigns.

(l) In a bankruptcy or insolvency proceeding involving O&M, nothing contained
herein shall affect or otherwise limit CQP GP’s rights to assert claims and
interests against O&M in such proceeding and otherwise participate as a creditor
or party in interest in such proceeding.

2. Payments under the Assigned Agreement. CQP GP shall pay all amounts (if any)
payable by it under the Assigned Agreement in the manner and as and when
required by the Assigned Agreement directly into the account specified on
Exhibit A hereto, or to such other person, entity or account as shall be
specified from time to time by the Collateral Agent to CQP GP in writing.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties. CQP GP hereby represents and warrants to the
Collateral Agent that:

(a) CQP GP is a limited partnership duly formed and validly existing and in good
standing under the laws of the state of its jurisdiction of organization and is
duly qualified to do business and is in good standing in all jurisdictions where
necessary in light of the business it conducts and the property its owns and
intends to conduct and own.

(b) CQP GP has the full limited partnership power, authority and right to
execute, deliver and perform its obligations hereunder and under the Assigned
Agreement. The execution, delivery and performance by CQP GP of this Consent and
Agreement and the Assigned Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
limited partnership action on the part of CQP GP. This Consent and Agreement and
the Assigned Agreement have been duly executed and delivered by CQP GP and
constitute the legal, valid and binding obligations of CQP GP enforceable
against CQP GP in accordance with their respective terms, except as the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) the application of general principles of equity or law
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

(c) The execution, delivery and performance by CQP GP of this Consent and
Agreement and the Assigned Agreement do not and will not (i) require any consent
or approval of the board of directors of any partner in CQP GP which has not
been obtained, and each such consent or approval that has been obtained is in
full force and effect, (ii) violate any provision of any law, rule, regulation,
order, writ, judgment, decree, determination or award having applicability to
CQP GP or any provision of the certificate of limited partnership or limited
partnership agreement of CQP GP, (iii) conflict with, result in a breach of or
constitute a default under any provision of the certificate of limited
partnership or limited partnership agreement of CQP GP or other organizational
documents or any other material agreement, lease or instrument to which CQP GP
is a party or by which CQP GP or its properties and assets are bound or affected
or (iv) result in, or require the creation or imposition of, any lien upon or
with respect to any of the assets or properties of CQP GP now owned or hereafter
acquired.

(d) This Consent and Agreement and the Assigned Agreement (assuming the due
authorization, execution and delivery by, and binding effect on, the Collateral
Agent and O&M) are in full force and effect.

(e) There is no action, suit or proceeding at law or in equity by or before any
governmental authority, arbitral tribunal or other body now pending or to the
actual knowledge of CQP GP, threatened against CQP GP or any of its properties,
rights or assets which could reasonably be expected to (i) have a material
adverse effect on CQP GP or its ability to perform its obligations hereunder or
under the Assigned Agreement or (ii) question the validity, binding effect or
enforceability hereof or of the Assigned Agreement or any action taken or to be
taken pursuant hereto or thereto or any of the transactions contemplated hereby
or thereby.

 

5



--------------------------------------------------------------------------------

(f) CQP GP is not, to its actual knowledge after due inquiry, in default under
any covenant or obligation hereunder or under the Assigned Agreement. To the
actual knowledge after due inquiry of CQP GP, O&M is not in default under any
covenant or obligation of the Assigned Agreement. To the actual knowledge after
due inquiry of CQP GP, after giving effect to the assignment by O&M to the
Collateral Agent of the Assigned Agreement pursuant to the Security Documents,
and after giving effect to the acknowledgment of and consent to such assignment
by CQP GP (as constituted by this Consent and Agreement), there exists no event
or condition that would constitute a default, or that would, with the giving of
notice or lapse of time or both, constitute a default under the Assigned
Agreement.

(g) CQP GP is not a party to any netting or other arrangement that would permit
CQP GP to set off amounts owing from any payor under the Assigned Agreement of
amounts owed to such payor by the counterparty or any of its subsidiaries,
affiliates successors or assigns under any other agreement or arrangement.

4. Miscellaneous.

(a) This Consent and Agreement shall be binding upon the successors and
permitted assigns of the parties hereto.

(b) No amendment or waiver of any provisions of this Consent and Agreement or
consent to any departure by O&M from any provisions of this Consent and
Agreement shall in any event be effective unless the same shall be in writing
and signed by the parties hereto.

(c) No failure on the part of the Collateral Agent or any of its agents or on
the part of CQP GP to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege hereunder shall operate
as a waiver thereof (subject to any statute of limitations), and no single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

(d) THIS CONSENT AND AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
CONSENT AND AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF

 

6



--------------------------------------------------------------------------------

ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(e) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS CONSENT AND AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(f) This Consent and Agreement may be executed in one or more counterparts with
the same effect as if such signatures were upon the same instrument.

(g) If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the other Secured
Parties in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

(h) Headings appearing herein are used solely for convenience and are not
intended to affect the interpretation of any provision of this Consent and
Agreement.

(i) This Consent and Agreement shall terminate upon the indefeasible payment in
full of all amounts owed under the Credit Agreement or upon the assignment of
the Assigned Agreement by CQP GP in accordance with the terms of the Assigned
Agreement and this Consent and Agreement if the assignee executes and delivers
to the Collateral Agent a consent and agreement substantially similar to this
Consent and Agreement and in a form reasonably acceptable to the Collateral
Agent.

[Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned by its officer duly authorized has
caused this Consent and Agreement to be duly executed and delivered as of the
first date written above.

 

CHENIERE ENERGY PARTNERS GP, LLC,     a Delaware limited liability company By:  
/s/ Graham A. McArthur   Name:   Graham A. McArthur   Title:   Treasurer Address
for Notices:

700 Milam Street

Suite 800

Houston, TX 77002

Attn: Don A. Turkleson

CQP GP Consent Agreement



--------------------------------------------------------------------------------

CHENIERE LNG O&M SERVICES LLC,

    a Delaware limited liability company

By:   /s/ Graham A. McArthur   Name: Graham A. McArthur   Title:   Treasurer
Address for Notices:

700 Milam Street

Suite 800

Houston, TX 77002

Attn: Don A. Turkleson

CQP GP Consent Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK TRUST MELLON

    as Collateral Agent

By:   /s/ Robert D Hingston   Name: Robert D Hingston   Title:   Vice President

The Bank of New York Mellon

Corporate Trust Administration

101 Barclay Street, 8 W

New York, NY 10286

Fax: 212.815.5707

CQP GP Consent Agreement



--------------------------------------------------------------------------------

Exhibit A to

Consent and Agreement

PAYMENT INSTRUCTIONS

 

Bank:

   JPMorgan Chase Bank, N.A.

ABA#:

   021000021

Account Number:

   727110884

Reference:

   Cheniere LNG Holdings, LLC

Attention:

   Christopher Bonner, Client Service Professional-Sr.    (phone: 713-216-5965)

Exhibit A-1